Exhibit 10.5
Execution Version
REGISTRATION RIGHTS AMENDMENT AND JOINDER
by and among
HARBINGER GROUP INC.
and the HOLDERS party hereto
 
Dated: August 5, 2011
 

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AMENDMENT AND JOINDER
     WHEREAS, CF Turul LLC, a Delaware limited liability company, PECM Strategic
Funding L.P., a Cayman Islands limited partnership, Providence TMT Debt
Opportunity Fund II, L.P., a Cayman Islands limited partnership, and Wilton Re
Holdings Limited, a Bermuda limited company (together, the “Current Parties”),
entered into the Registration Rights Agreement, dated as of May 12, 2011 (the
“Registration Rights Agreement”), in connection with the purchase by the Current
Parties of Series A Participating Convertible Preferred Stock of the Company
(the “Series A Shares”).
     WHEREAS, Quantum Partners LP, a Cayman Islands exempted limited
partnership, DDJ High Yield Fund, an entity organized under the laws of the
Province of Ontario, Canada, General Motors Hourly-Rate Employes Pension Trust —
7N1H, a trust maintained by General Motors Corporation, a Delaware corporation,
General Motors Salaried Employes Pension Trust — 7N1I, a trust maintained by
General Motors Corporation, Stichting Pensioenfonds Hoogovens, a Dutch pension
plan regulated by the Dutch Central Bank, Caterpillar Inc. Master Retirement
Trust, a trust maintained by Caterpillar, Inc., a Delaware corporation, J.C.
Penney Corporation, Inc. Pension Plan Trust, a trust maintained by J.C. Penney
Corporation, Inc., a Delaware corporation, Stichting Bewaarder Interpolis
Pensioenen Global High Yield Pool, a Dutch tax transparent pool of assets,
Stichting Pensioenfonds voor Fysiotherapeuten, a Dutch pension plan regulated by
the Dutch Central Bank, Houston Municipal Employees Pension System, a pension
plan organized pursuant to Texas government code, UAW Retiree Medical Benefits
Trust, a trust consisting of three separate employees’ beneficiary associations,
DDJ Distressed and Special Situations Fund, L.P., a Delaware limited
partnership, Russell Investment Company — Russell Global Opportunistic Credit
Fund, a Massachusetts business trust, DDJ Capital Management Group Trust — High
Yield Investment Fund, a trust maintained by The Bank of New York Mellon, a New
York State chartered bank, as trustee, JHL Capital Group Master Fund L.P., a
Cayman Islands exempted limited partnership, Luxor Capital Partners, LP, a
Delaware limited partnership, Luxor Wavefront, LP, a Delaware limited
partnership, Luxor Capital Partners Offshore Fund, LP, a Cayman Islands limited
partnership, OC 19 Master Fund, L.P. — LCG , a Cayman Islands limited
partnership and GAM Equity Six Inc., a British Virgin Islands company
(collectively, the “New Parties”) desire to purchase Series A-2 Participating
Convertible Preferred Stock of the Company (the “Series A-2 Shares”) pursuant to
a Securities Purchase Agreement, dated as of August 1, 2011 (the “Additional
Purchase Agreement”).
     WHEREAS, the Current Parties desire to treat the New Parties as Additional
Purchasers under the Registration Rights Agreement and the New Parties desire to
become Additional Purchasers and Holders, as such terms are used in the
Registration Rights Agreement.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein and for good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties hereto agree as
follows:
          1. The Current Parties, the New Parties and Harbinger Group Inc., a
Delaware corporation (the “Company”), hereby agree that the definitions of the
following terms in the Registration Rights Agreement are hereby amended and
restated in their entirety as follows:
          “Additional Purchasers” means, collectively, the New Parties.
          “Certificate of Designation” means the Certificate of Designation of
Series A Participating Convertible Preferred Stock, dated as of May 12, 2011,
the Certificate of Designation of Series A-2 Participating Convertible Preferred
Stock, dated as of August 5, 2011.
          “Holder” (collectively, the “Holders”) means each Person who is a
purchaser of Series A Shares pursuant to the Purchase Agreement or the
Additional Purchase Agreement for so long as it holds any Registrable Securities
and each of its successors and assigns and direct and indirect transferees who
Beneficially Own Registrable Securities.
          “Series A Shares” means the Company’s Series A Participating
Convertible Preferred Stock and the Company’s Series A-2 Participating
Convertible Preferred Stock.
          2. Each New Party hereby accedes to and ratifies the Registration
Rights Agreement and covenants and agrees with the Current Parties and the
Company to be bound by the terms of the Registration Rights Agreement as a
“Holder” and to duly and punctually perform and discharge all liabilities and
obligations whatsoever from time to time to be performed or discharged by it
under or by virtue of the Registration Rights Agreement in all respects as if
named as a party therein.
          3. The Company and each Existing Party covenants and agrees that each
New Party shall be entitled to all the benefits of the terms and conditions of
the Registration Rights Agreement to the intent and effect that the New Party
shall be deemed, with effect from the date on which the New Party executes this
instrument, to be a party to the Registration Rights Agreement as a “Holder.”
[Remainder of Page Intentionally Left Blank]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed, or have caused to
be executed, this Registration Rights Amendment and Joinder on the date first
written above.

                      COMPANY:    
 
                    HARBINGER GROUP INC.    
 
                    By:   /s/ Francis T. McCarron                  
 
      Name:   Francis T. McCarron    
 
      Title:   Executive Vice President & Chief    
 
          Financial Officer    

[Signature Page to Registration Rights Amendment and Joinder]

 



--------------------------------------------------------------------------------



 



                      CF TURUL LLC    
 
                    By:   /s/ Glenn P. Cummins                  
 
      Name:   Glenn P. Cummins    
 
      Title:   Authorized Signatory    
 
                    PROVIDENCE TMT DEBT OPPORTUNITY FUND II, L.P.    
 
                    By:   /s/ John Wells                  
 
      Name:   John Wells    
 
      Title:   Authorized Signatory    
 
                    PECM STRATEGIC FUNDING L.P.    
 
                    By:   /s/ John Wells                  
 
      Name:   John Wells    
 
      Title:   Authorized Signatory    
 
                    WILTON RE HOLDINGS LIMITED    
 
                    By:   /s/ Perry H. Braun                  
 
      Name:   Perry H. Braun    
 
      Title:   Senior Vice President    

[Signature Page to Registration Rights Amendment and Joinder]

 



--------------------------------------------------------------------------------



 



                      QUANTUM PARTNERS LP
By: QP GP LLC, its General Partner    
 
                    By:   /s/ Jay A. Schoenfarber                  
 
      Name:   Jay A. Schoenfarber    
 
      Title:   Attorney-in-Fact    
 
                    JHL CAPITAL GROUP MASTER FUND L.P.    
 
                    By:   /s/ James H. Litinsky                  
 
      Name:   James H. Litinsky    
 
      Title:   Managing Member    
 
          JHL Capital Group LLC    

[Signature Page to Registration Rights Amendment and Joinder]

 



--------------------------------------------------------------------------------



 



            Caterpillar Inc. Master Retirement Trust
By: DDJ Capital Management, LLC, on behalf of Caterpillar Inc. Master Retirement
Trust, in its capacity as investment manager
      By:   /s/ David J. Breazzano         Name:   David J. Breazzano       
Title:   President        DDJ Capital Management Group Trust — High Yield
Investment Fund
By: DDJ Capital Management, LLC, in its capacity as
Investment Manager
      By:   /s/ David J. Breazzano         Name:   David J. Breazzano       
Title:   President        DDJ High Yield Fund
By: DDJ Capital Management, LLC, its attorney-in-fact
      By:   /s/ David J. Breazzano         Name:   David J. Breazzano       
Title:   President   

[Signature Page to Registration Rights Amendment and Joinder]

 



--------------------------------------------------------------------------------



 



            General Motors Hourly-Rate Employees Pension Trust — 7N1H
By: State Street Bank and Trust Company, solely in its
capacity as Trustee for General Motors Hourly-Rate
Employees Pension Trust (Account 7N1H), and not in its
individual capacity, as directed by DDJ Capital Management, LLC, as Investment
Manager         By:   /s/ Kimberly A. Dinsmore         Name:   Kimberly A.
Dinsmore        Title:   Client Services Officer State Street Bank and Trust
Company        General Motors Salaried Employees Pension Trust — 7N1I
By: State Street Bank and Trust Company, solely in its
capacity as Trustee for General Motors Salaried Employees
Pension Trust (Account 7N1I), and not in its individual
capacity, as directed by DDJ Capital Management, LLC, as
Investment Manager
      By:   /s/ Kimberly A. Dinsmore         Name:   Kimberly A. Dinsmore       
Title:   Client Services Officer State Street Bank and Trust Company       
Houston Municipal Employees Pension System
By: DDJ Capital Management, LLC, in its capacity as Manager
      By:   /s/ David J. Breazzano         Name:   David J. Breazzano       
Title:   President   

[Signature Page to Registration Rights Amendment and Joinder]

 



--------------------------------------------------------------------------------



 



            J.C. Penney Corporation, Inc. Pension Plan Trust
By: DDJ Capital Management, LLC, on behalf of
J.C. Penney Corporation, Inc. Pension Plan Trust, in its
capacity as investment manager
      By:   /s/ David J. Breazzano         Name:   David J. Breazzano       
Title:   President        Russell Investment Company — Russell Global
Opportunistic Credit Fund
By: DDJ Capital Management, LLC, in its capacity as
Money Manager
      By:   /s/ David J. Breazzano         Name:   David J. Breazzano       
Title:   President        Stichting Bewaarder Interpolis Pensioenen Global High
Yield Pool
By: Syntrus Achmea Asset Management, as asset manager
By: DDJ Capital Management, LLC, as subadviser
      By:   /s/ David J. Breazzano         Name:   David J. Breazzano       
Title:   President        Stichting Pensioenfonds Hoogovens
By: DDJ Capital Management, LLC, on behalf of Stichting
Pensioenfonds Hoogovens, in its capacity as Manager
      By:   /s/ David J. Breazzano         Name:   David J. Breazzano       
Title:   President     

         

[Signature Page to Registration Rights Amendment and Joinder]

 



--------------------------------------------------------------------------------



 



            Stichting Pensioenfonds voor Fysiotherapeuten
By: DDJ Capital Management, LLC, in its capacity as
investment manager
      By:   /s/ David J. Breazzano         Name:   David J. Breazzano       
Title:   President        UAW Retiree Medical Benefits Trust
By: State Street Bank and Trust company, solely in its
capacity as Trustee for UAW Retiree Medical Benefits
Trust, as directed by DDJ Capital Management, LLC, and
not in its individual capacity
      By:   /s/ David J. Breazzano         Name:   David J. Breazzano       
Title:   President        DDJ Distressed and Special Situations Fund, L.P.
By: DDJ/GP Distressed and Special Situations, LLC,
its General Partner
By: DDJ Capital Management, LLC, Manager
      By:   /s/ David J. Breazzano         Name:   David J. Breazzano       
Title:   President   

[Signature Page to Registration Rights Amendment and Joinder]

 



--------------------------------------------------------------------------------



 



         

            Luxor Capital Partners, LP
      By:   /s/ Norris Nissim         Name:   Norris Nissim        Title:  
General Counsel        Luxor Capital Partners Offshore Master Fund, LP
      By:   /s/ Norris Nissim         Name:   Norris Nissim        Title:  
General Counsel        Luxor Wavefront, LP
      By:   /s/ Norris Nissim         Name:   Norris Nissim        Title:  
General Counsel        GAM Equity Six Inc.
      By:   /s/ Norris Nissim         Name:   Norris Nissim        Title:  
General Counsel        OC 19 Master Fund, L.P. — LCG
      By:   /s/ Norris Nissim         Name:   Norris Nissim        Title:  
General Counsel     

[Signature Page to Registration Rights Amendment and Joinder]

 